DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of providing background checks prior to a marketplace transactional meeting. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a method, claim(s) (11-20) is/ are directed to a non-statutory computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

 Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of doing background checks for an online marketplace which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer technology nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a server” language, the claim encompasses a user doing a manual background check and arranging a meeting. The mere nominal recitation of a generic network technology does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to be become members after verification in order to conduct a transaction on an online marketplace which is a method of managing commercial interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional  The technology recited in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receiving a request, accepting the request, verifying an identity, performing a background check when required, and arranging a meeting). This generic technology limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving a membership request, accepting a membership request, verifying the identity, receiving a transaction request, receiving consenting to and performing background checks prior to arranging a marketplace transaction meeting which are viewed as an abstract idea in the form of a mental process combined with certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the use of a computer for receiving, accepting, verifying, determining, performing, and arranging which is the abstract idea steps of providing background checks prior to a marketplace transactional meeting in the manner of “apply it”. Thus the claims recites an abstract idea directed to a mental process (i.e. providing background checks prior to a marketplace transactional meeting).  Using a computer for receiving, accepting, verifying, determining, performing, and arranging the data resulting from this kind of certain methods of organizing human activity based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not 

The providing background checks prior to a marketplace transactional meeting would clearly be to a mental activity that a company would go through in order to improve the physical security associated with an in person transaction that started online.  The specification makes it clear that the claimed invention is directed to the mental activity of providing background checks prior to a marketplace transactional meeting:

[0025]    The close marketplace, therefore, lowers the risk for the strangers who may want to interact with each other through a close circle of professionals. When two peers are going to meet through the close marketplace to buy and sell items, to rent, to be roommates, to date, etc., they have an assurance that each member has gone through a validation and verification process. The close marketplace becomes a low risk forum for local people in each geographical region to buy and sell merchandise, to rent, to meet, to date, etc. The close marketplace, in some embodiments, may also facilitate a peer to peer method of payments to facilitate eCommerce transactions, rental transactions, etc., where the funds are transferred from the bank or credit card account of a buyer to the bank account of a seller.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-10, 12-20 recite limitations which further limit the claimed analysis of data. The claims are directed to merely limiting and specifying the types of data that are applied. 


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the users and the transactions.  This is not a technical or technological problem but is rather in the realm of business or marketplace transaction and security management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

	[0034]   FIG. 1 is a schematic front view of an electronic device that displays a user interface for a close marketplace, according to various aspects of the present disclosure. The electronic device may be any computing device with a display such as, for example, and without limitations, a smartphone, a tablet computer, a laptop computer, a desktop computer, a personal digital assistant (PDA), etc.
	

	

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Prior art references Zappacosta et al. (US 20100174727 A1), Nayak et al. (US 20190156291 A1), Raney (US 20140372252 A1), and Pereira et al. (US 20130346268 A1) disclose a server, an electronic device, a non-transitory medium, a processor in at least Zappacosta (Fig. 8, 10, ¶ 23, 71), Nayak (Fig. 1-2, Abstract, ¶ 34, 39-41), Raney (Fig. 10, ¶ 25, 53-55, 58), Pereira (Fig. 1-6, ¶ 14, 24, 30, 40, 75, 82, 109-117). 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta et al. (US 20100174727 A1) in view of Nayak et al. (US 20190156291 A1). 

Regarding claim 1, Zappacosta teaches a method of providing security by a server of an online marketplace, the method comprising (¶ 24, A method and apparatus for a trusted localized marketplace for peer-to-peer services is described. FIGS. 1A and 1B illustrate an exemplary graphical user interface of a trusted localized marketplace for peer-to-peer services according to one embodiment of the invention. According to one embodiment of the invention, FIGS. 1A and 1B are home pages of a trusted localized marketplace for peer-to-peer services. FIGS. 1A and 1B will be described with reference to the operations of FIGS. 4 and 5 respectively. However, it should be understood that the operations of FIGS. 4 and 5 can be performed by embodiments of the invention other than those discussed with reference to FIGS. 1A and 1B, and the embodiments of the invention discussed with reference to FIGS. 1A and 1B can be performed by operations different than those discussed with reference to FIGS. 4 and 5., ¶ 26, 30, 32); 

by the server of the online marketplace, receiving a membership request for a first person from an electronic device, the request comprising a government issued identity of the first person and an affiliation of the first person with an institution (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed. ¶ 64,  Although not illustrated in FIG. 8, the trusted localized peer-to-peer services marketplace 800 also includes a profile manager that includes a registration module to allow users (service sellers and service buyers) to register with the marketplace 800 (including supplying contact information) and register for services provided by the marketplace 800 (e.g., notification registration services). The profile manager also manages the buyer profiles 880 and the seller profiles 885 including managing service buyer characteristics and service seller characteristics (e.g., updating and calculating buyer and seller ratings, maintaining the verification status of buyers and sellers, maintaining the amount of purchased/completed jobs, etc.). ¶ 60, 55);

by the server of the online marketplace, accepting the membership request after verifying the identity of the first person and verifying that the institution is one of a plurality of institutions whose affiliates may become a member of the online marketplace (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed. ¶ 64,  Although not illustrated in FIG. 8, the trusted localized peer-to-peer services marketplace 800 also includes a profile manager that includes a registration module to allow users (service sellers and service buyers) to register with the marketplace 800 (including supplying contact information) and register for services provided by the marketplace 800 (e.g., notification registration services). The profile manager also manages the buyer profiles 880 and the seller profiles 885 including managing service buyer characteristics and service seller characteristics (e.g., updating and calculating buyer and seller ratings, maintaining the verification status of buyers and sellers, maintaining the amount of purchased/completed jobs, etc.). ¶ 60, 61, 55, 30, 32);

receiving, from the electronic device, a request for performing a transaction that requires a meeting between the first person and a second person which is a member of the online marketplace (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed. ¶ 64,  Although not illustrated in FIG. 8, the trusted localized peer-to-peer services marketplace 800 also includes a profile manager that includes a registration module to allow users (service sellers and service buyers) to register with the marketplace 800 (including supplying contact information) and register for services provided by the marketplace 800 (e.g., notification registration services). The profile manager also manages the buyer profiles 880 and the seller profiles 885 including managing service buyer characteristics and service seller characteristics (e.g., updating and calculating buyer and seller ratings, maintaining the verification status of buyers and sellers, maintaining the amount of purchased/completed jobs, etc.). ¶ 60, 55);

by the server of the online marketplace, determining that the second person requires a set of one or more background checks as a condition for scheduling a meeting in association with said transaction (¶ 45, Referring back to FIG. 4, at block 435, if the potential service buyer selects a service to purchase, then flow moves to block 455 where a transaction process is performed. With reference to FIG. 8, at operation 4A, the service buyer has selected an available service and the transaction module 850 begins processing that selection. The transaction module 850 includes the scheduling module 865 and optionally an escrow module 855. The scheduling module 865 may be used by the service sellers and service buyers to schedule a time and location for the service purchase. For example, the scheduling module 865 allows potential service buyers to automatically reserve available appointment times/dates of service sellers. The scheduling module 865 may include a calendaring system such that service buyers may reserve a specific available time and/or location for the service according to the schedule provided by the service buyer. For example, the calendaring system may graphically illustrate the availability of a service seller in providing the selected service. The calendaring system allows the potential service buyer to make a reservation request for one of the available times and the calendaring system automatically reserves (e.g., blocks off that time) of the selected service seller to provide the selected service to create a service appointment. The selected service server is then notified of the service appointment (e.g., via email, via text message, via phone, via private message, etc.) (e.g., through use of the notification module 870). FIG. 9 illustrates an exemplary calendaring system 900 according to one embodiment of the invention. ¶ 66, 5); 

by the server of the online marketplace, performing the set of background checks (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal 

determining whether a result of the set of background checks satisfies requirements for scheduling the meeting with the second person (¶ 55, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service buyer. For example, service buyers may verify their name, email address, phone, address, and/or have a background check performed (including a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). All of these characteristics help in ensuring the service seller that the service buyer is trustworthy. It should be understood that the service seller may include any of these verifications in the search query. For example, the service seller may search for only those service buyers that have a current background check on file with the trusted localized peer-to-peer services marketplace. As one example, if the service seller provides childcare services (e.g., babysitting), the service seller may require that all potential service buyers have a current background check on file with the trusted localized peer-to-peer services 

and by the server of the online marketplace, arranging a meeting between the first and second persons to perform the transaction when the result of the set of background checks satisfies the requirements (¶ 45, Referring back to FIG. 4, at block 435, if the potential service buyer selects a service to purchase, then flow moves to block 455 where a transaction process is performed. With reference to FIG. 8, at operation 4A, the service buyer has selected an available service and the transaction module 850 begins processing that selection. The transaction module 850 includes the scheduling module 865 and optionally an escrow module 855. The scheduling module 865 may be used by the service sellers and service buyers to schedule a time and location for the service purchase. For example, the scheduling module 865 allows potential service buyers to automatically reserve available appointment times/dates of service sellers. The scheduling module 865 may include a calendaring system such that service buyers may reserve a specific available time and/or location for the service according to the schedule provided by the service buyer. For example, the calendaring system may graphically illustrate the availability of a service seller in providing the selected service. The calendaring system allows the potential service buyer to make a reservation request for one of the available times and the calendaring system automatically reserves (e.g., blocks off that time) of the selected service seller to provide the selected service to create a service appointment. The selected service server is then notified of the service appointment (e.g., via email, via text message, via phone, via private message, etc.) (e.g., through use of the notification module 870). FIG. 9 illustrates an exemplary calendaring system 900 according to one embodiment of the invention. ¶ 66).

Zappacosta does not specifically teach consenting to the background check. However, 
receiving, from the electronic device, a consent from the first person for performing the set of background checks (¶ 17, In still another embodiment of the method, the at least one condition comprises receiving an indication that the prospective candidate consents to a background check., ¶ 51, Fig. 3s). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform consenting to the background check, as taught/suggested by Nayak. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to performing background checks for employment. One of ordinary skill in the art would have recognized that applying the known technique of Nayak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nayak to the teachings of Zappacosta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such consenting features into similar systems. Further, applying consenting to the background check would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to grant permission prior to running a background check. Ethically and often legally you it is always good business to obtain permission before screening anyone.

Regarding claims 2, 12, Zappacosta teaches wherein the requested transaction comprises one of making an offer to rent a premises, responding to an ad for a roommate, requesting to inspect an item for sale or lease, and requesting to meet the second person (¶ 55, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service buyer. For example, service buyers may verify their name, email address, phone, address, and/or have a 

Regarding claims 3, 13, Zappacosta teaches wherein the government issued identity of the first person comprises one or more of a full name, a driver license number, a passport number, a plurality of digits of a social security number, a date of birth, and an address of the first person (¶ 30, The description field 210 allows a service buyer to provide a description of the service wanted (e.g., French lessons). The price field 215 allows the service buyer to provide the amount of money they are willing to spend for the service. The time field 220 allows the service buyer to provide the time/date the service is needed. The location field 225 allows the service buyer to provide the location that the service is needed (e.g., in the home of the service buyer, whether the service buyer is willing to travel (e.g., to the site of the service seller), over the Internet or phone, etc.). The verification field 230 allows the service buyer to require a certain verification status for the service sellers (e.g., a verified name, verified email address, verified address, valid background check, etc.). Responsive to the service buyer selecting the submit button 235, a wanted services ad is automatically generated based on the information provided and is 

Regarding claims 4, 14, Zappacosta teaches background checks for online service related transactions. Zappacosta teaches an email address but does not specifically teach defined work or employment history information. 

However, Nayak teaches wherein the affiliation of the first person with an institution comprises one or more of a work email, a university or college email, a work telephone number, and an employment history (¶ 15, In still another embodiment of the method, the at least some background check information is selected from the group consisting of: identification verification data; education verification data; employment verification data; reference check data; license verification data; certification verification data; insurance data; sex offender registry data; global sanction data; terrorist watch data; criminal record data; driving record data; drug testing data; bankruptcy data; and judgement and lien data. ¶ 52, 56, 59, 61). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform work or employment history information, as taught/suggested by Nayak. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to performing background checks for employment. One of ordinary skill in the art would have recognized that applying the known technique of Nayak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nayak to the teachings of Zappacosta would have yielded 

Regarding claims 5, 15, Zappacosta teaches background checks for online service related transactions. Zappacosta does not specifically teach defined third party interactions. 
However, Nayak teaches wherein verifying the identity of the first person comprises: from the online marketplace server, sending the identity of the first person to a third party server; and receiving, at the online marketplace server from the third party server, a verification of the identity of the first person (¶ 51-52, For background checks, this method may be used with any number of data sources (107), such as, without limitation: sex offender registries; global sanctions and terrorist watch lists; national criminal record databases; county criminal record databases; federal criminal record databases; state criminal record databases; driving record databases; drug testing databases; international background databases; bankruptcy databases; and judgement and lien databases. For credentials and qualifications, the method may validate or evaluate, without limitation: educational credentials or history; employment credentials or history; reference checks; professional or other licensing verification; certification verification; liability insurance verification; bonding requirements; and workmen's compensation insurance. ¶ 56, 15, 59). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform third party interactions, as taught/suggested by Nayak. This known technique is applicable to the system of Zappacosta as they both share characteristics and 


Regarding claims 6, 16, Zappacosta teaches wherein performing the set of background checks comprises: from the online marketplace serve, sending a request for performing background check to a third party server, the request comprising one or more of the first person's full name, a present address, one or more past addresses, a current employment, one or more past employments, a driver license number, a passport number, a plurality of digits of a social security number, and a date of birth (abstract, ¶ 30, The description field 210 allows a service buyer to provide a description of the service wanted (e.g., French lessons). The price field 215 allows the service buyer to provide the amount of money they are willing to spend for the service. The time field 220 allows the service buyer to provide the time/date the service is needed. The location field 225 allows the service buyer to provide the location that the service is needed (e.g., in the home of the service buyer, whether the service buyer is willing to travel (e.g., to the site of the service seller), over the Internet or phone, etc.). The verification field 230 allows the service buyer to require a certain verification status for the service sellers (e.g., a verified name, verified email address, verified address, valid background check, etc.). Responsive to the service buyer selecting the submit button 235, a wanted services ad is automatically generated based on 

Zappacosta teaches background checks for online service related transactions. Zappacosta does not specifically teach defined third party interactions. 
However, Nayak teaches wherein performing the set of background checks comprises: from the online marketplace serve, sending a request for performing background check to a third party server, the request comprising one or more of the first person's full name, a present address, one or more past addresses, a current employment, one or more past employments, a driver license number, a passport number, a plurality of digits of a social security number, and a date of birth; and receiving, at the online marketplace server from the third party server, a result of one or more of a criminal record search report, a sex offender record check report, an Office of Foreign Assets Control (OFAC)/Patriot Act's record search report, and a known aliases search report (¶ 51-52, For background checks, this method may be used with any number of data sources (107), such as, without limitation: sex offender registries; global sanctions and terrorist watch lists; national criminal record databases; county criminal record databases; federal criminal record databases; state criminal record databases; driving record databases; drug testing databases; international background databases; bankruptcy databases; and judgement and lien databases. For credentials and qualifications, the method may validate or evaluate, without limitation: educational credentials or history; employment credentials or history; reference checks; professional or other licensing verification; certification verification; liability insurance verification; bonding requirements; and workmen's compensation insurance. ¶ 56, 15, 59). 



Regarding claim 11, Zappacosta teaches A non-transitory machine readable medium storing a program which when executed by a processor of a server of an online marketplace provides security for the online marketplace, the program comprising sets of instructions for (¶ 24, A method and apparatus for a trusted localized marketplace for peer-to-peer services is described. FIGS. 1A and 1B illustrate an exemplary graphical user interface of a trusted localized marketplace for peer-to-peer services according to one embodiment of the invention. According to one embodiment of the invention, FIGS. 1A and 1B are home pages of a trusted localized marketplace for peer-to-peer services. FIGS. 1A and 1B will be described with reference to the operations of FIGS. 4 and 5 respectively. However, it should be understood that the operations of FIGS. 4 and 5 can be performed by embodiments of the invention other than those discussed with reference to FIGS. 1A and 1B, and the embodiments of the invention discussed with reference to FIGS. 1A and 1B can be performed by operations different than those discussed with reference to FIGS. 4 and 5., ¶ 23, 26, 30, 32); 

receiving a membership request for a first person, at the server of the online marketplace, from an electronic device, the request comprising a government issued identity of the first person and an affiliation of the first person with an institution (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed. ¶ 64,  Although not illustrated in FIG. 8, the trusted localized peer-to-peer services marketplace 800 also includes a profile manager that includes a registration module to allow users (service sellers and service buyers) to register with the marketplace 800 (including supplying contact information) and register for services provided by the marketplace 800 (e.g., notification registration services). The profile manager also manages the buyer profiles 880 and the seller profiles 885 including managing service buyer characteristics and service seller characteristics (e.g., updating and calculating buyer and seller ratings, maintaining the verification status of buyers and sellers, maintaining the amount of purchased/completed jobs, etc.). ¶ 60, 55);

accepting, by the server of the online marketplace, the membership request after verifying the identity of the first person and verifying that the institution is one of a plurality of institutions whose affiliates may become a member of the online marketplace (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed. ¶ 64,  Although not illustrated in FIG. 8, the trusted localized peer-to-peer services marketplace 800 also includes a profile manager that includes a registration module to allow users (service sellers and service buyers) to register with the marketplace 800 (including supplying contact information) and register for services provided by the marketplace 800 (e.g., notification registration services). The profile manager also manages the buyer profiles 880 and the seller profiles 885 including managing service buyer characteristics and service seller characteristics (e.g., updating and calculating buyer and seller ratings, maintaining the verification status of buyers and sellers, maintaining the amount of purchased/completed jobs, etc.). ¶ 60, 61, 55, 30, 32);

receiving, from the electronic device, a request for performing a transaction that requires a meeting between the first person and a second person which is a member of the online marketplace (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed. ¶ 64,  Although not illustrated in FIG. 8, the trusted localized peer-to-peer services marketplace 800 also includes a profile manager that includes a registration module to allow users (service sellers and service buyers) to register with the marketplace 800 (including supplying contact information) and register for services provided by the marketplace 800 (e.g., notification registration services). The profile manager also manages the buyer profiles 880 and the seller profiles 885 including managing service buyer characteristics and service seller characteristics (e.g., updating and calculating buyer and seller ratings, maintaining the verification status of buyers and sellers, maintaining the amount of purchased/completed jobs, etc.). ¶ 60, 55);

determining, by the server of the online marketplace, that the second person requires a set of one or more background checks as a condition for scheduling a meeting in association with said transaction (¶ 45, Referring back to FIG. 4, at block 435, if the potential service buyer selects a service to purchase, then flow moves to block 455 where a transaction process is performed. With reference to FIG. 8, at operation 4A, the service buyer has selected an available service and the transaction module 850 begins processing that selection. The transaction module 850 includes the scheduling module 865 and optionally an escrow module 855. The scheduling module 865 may be used by the service sellers and service buyers to schedule a time and location for the service purchase. For example, the scheduling module 865 allows potential service buyers to automatically reserve available appointment times/dates of service sellers. The scheduling module 865 may include a calendaring system such that service buyers may reserve a specific available time and/or location for the service according to the schedule provided by the service buyer. For example, the calendaring system may graphically illustrate the availability of a service seller in providing the selected service. The calendaring system allows the potential service buyer to make a reservation request for one of the available times and the calendaring system automatically reserves (e.g., blocks off that time) of the selected service seller to provide the selected service to create a service appointment. The selected service server is then notified of the service appointment (e.g., via email, via text message, via phone, via private message, etc.) (e.g., through use of the notification module 870). FIG. 9 illustrates an exemplary calendaring system 900 according to one embodiment of the invention. ¶ 66, 5); 

performing, by the server of the online marketplace, the set of background checks (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal 

determining whether a result of the set of background checks satisfies requirements for scheduling the meeting with the second person (¶ 55, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service buyer. For example, service buyers may verify their name, email address, phone, address, and/or have a background check performed (including a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). All of these characteristics help in ensuring the service seller that the service buyer is trustworthy. It should be understood that the service seller may include any of these verifications in the search query. For example, the service seller may search for only those service buyers that have a current background check on file with the trusted localized peer-to-peer services marketplace. As one example, if the service seller provides childcare services (e.g., babysitting), the service seller may require that all potential service buyers have a current background check on file with the trusted localized peer-to-peer services 

and arranging, by the server of the online marketplace, a meeting between the first and second persons to perform the transaction when the result of the set of background checks satisfies the requirements (¶ 45, Referring back to FIG. 4, at block 435, if the potential service buyer selects a service to purchase, then flow moves to block 455 where a transaction process is performed. With reference to FIG. 8, at operation 4A, the service buyer has selected an available service and the transaction module 850 begins processing that selection. The transaction module 850 includes the scheduling module 865 and optionally an escrow module 855. The scheduling module 865 may be used by the service sellers and service buyers to schedule a time and location for the service purchase. For example, the scheduling module 865 allows potential service buyers to automatically reserve available appointment times/dates of service sellers. The scheduling module 865 may include a calendaring system such that service buyers may reserve a specific available time and/or location for the service according to the schedule provided by the service buyer. For example, the calendaring system may graphically illustrate the availability of a service seller in providing the selected service. The calendaring system allows the potential service buyer to make a reservation request for one of the available times and the calendaring system automatically reserves (e.g., blocks off that time) of the selected service seller to provide the selected service to create a service appointment. The selected service server is then notified of the service appointment (e.g., via email, via text message, via phone, via private message, etc.) (e.g., through use of the notification module 870). FIG. 9 illustrates an exemplary calendaring system 900 according to one embodiment of the invention. ¶ 66).

Zappacosta does not specifically teach consenting to the background check. However, 

Nayak teaches a non-transitory machine readable medium storing a program which when executed by a processor of a server of an online marketplace provides security for the online marketplace, the program comprising sets of instructions (¶ 4, 9, 38-39);

receiving, from the electronic device, a consent from the first person for performing the set of background checks (¶ 17, In still another embodiment of the method, the at least one condition comprises receiving an indication that the prospective candidate consents to a background check., ¶ 51, Fig. 3s). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform consenting to the background check, as taught/suggested by Nayak. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to performing background checks for employment. One of ordinary skill in the art would have recognized that applying the known technique of Nayak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nayak to the teachings of Zappacosta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such consenting features into similar systems. Further, applying consenting to the background check would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to grant permission prior to running a background check. Ethically and often legally you it is always good business to obtain permission before screening anyone.

Claims 7, 8, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta et al. (US 20100174727 A1) in view of Nayak et al. (US 20190156291 A1) in further view of Pereira et al. (US 20130346268 A1).

Regarding claims 7, 17, Zappacosta teaches background checks for online service related transactions as well as verification and use of email addresses. Zappacosta does not specifically teach comparing domain names. 

However, Pereira teaches wherein the affiliation of the first person with an institution comprises an email of the first person, the method further comprising: by the server of the online marketplace, comparing a domain name associated with the email with domain names associated with the plurality of institutions whose affiliates may become a member of the online marketplace (abstract, ¶ 23, FIG. 1 shows a conceptual diagram of an example system 100 for implementing mobile application recommendations. In general, the system 100 permits organizations to readily identify and group applications (and potentially associated data for those applications) that should be made available to members of the organizations when those members log-into an online marketplace using credentials that have been associated with the registered organizations (e.g., logged in using an e-mail domain for the organization or an e-mail domain or full e-mail address that the organization has previously identified as being associated with it). ¶ 7, 31, 34, 47); 

and verifying the institutional affiliation of the first person when the domain name associated with the email matches a domain name associated with one of said plurality of institution (abstract, ¶ 23, FIG. 1 shows a conceptual diagram of an example system 100 for implementing mobile application recommendations. In general, the system 100 permits organizations to readily identify and group 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform comparing domain names, as taught/suggested by Pereira. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to the features of online marketplaces. One of ordinary skill in the art would have recognized that applying the known technique of Pereira would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pereira to the teachings of Zappacosta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such domain name features into similar systems. Further, applying comparing domain names would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional verification with the system.

Regarding claims 8, 18, Zappacosta teaches background checks for online service related transactions as well as verification and use of email addresses. Zappacosta does not specifically teach verifying domain names. 

However, Pereira teaches comprising verifying the identity of the person when the domain name associated with the email matches the domain name associated with one of the plurality of institutions whose affiliates may become a member of the online marketplace (abstract, ¶ 23, FIG. 1 shows a conceptual diagram of an example system 100 for implementing mobile application recommendations. In general, the system 100 permits organizations to readily identify and group applications (and potentially associated data for those applications) that should be made available to members of the organizations when those members log-into an online marketplace using credentials that have been associated with the registered organizations (e.g., logged in using an e-mail domain for the organization or an e-mail domain or full e-mail address that the organization has previously identified as being associated with it). ¶ 7, 31, 34, 47). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform verifying domain names, as taught/suggested by Pereira. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to the features of online marketplaces. One of ordinary skill in the art would have recognized that applying the known technique of Pereira would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pereira to the teachings of Zappacosta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such domain name features into similar systems. Further, applying verifying domain names would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional verification with the system.

Claim 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta et al. (US 20100174727 A1) in view of Nayak et al. (US 20190156291 A1) in further view of Raney (US 20140372252 A1).

Regarding claims 9, 19, Zappacosta teaches provided by the first person, the method further comprising: by the server of the online marketplace, verifying that the telephone number provided by the first person matches a telephone number associated with one of said plurality of institutions whose affiliates may become a member of the online marketplace (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed., ¶ 32, 34, 45, 50, 55, 60). 

Zappacosta does not specifically teach placing a phone call to the telephone number provided by the first person. 

However, Raney teaches comprising by the server of the online marketplace, placing a phone call to the telephone number provided by the first person (abstract, ¶ 37,  In another embodiment, with the 
and by the server of the online marketplace, verifying the affiliation of the person when a confirmation is received that the first person is associated with the telephone number provided by the first person (abstract, ¶ 37,  In another embodiment, with the prospective member's (1) identity and address authenticated, the system obtains the prospective member's phone number. A determination is then made as to whether the provided phone number matches the alleged member identity (29). If a matching phone number is not provided it will result in the application being rejected (34). In another embodiment a determination may be made whether the prospective member (1) is reachable at the given phone number (30) by completing an automated call. If the prospective member is not reachable then the application is rejected (34). ¶ 7, 33).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform verifying phone numbers, as taught/suggested by Raney. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to the features of online marketplaces. One of ordinary skill in the art would have recognized that applying the known technique of Raney would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Raney to the teachings of Zappacosta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such 

Regarding claims 10, 20, Zappacosta teaches wherein the identity of the first person comprises a telephone number provided by the first person, the method further comprising (¶ 42, The verification status characteristic includes different methods of verifying the identity and trustworthiness of the service seller. For example, service sellers may verify their name, email address, phone, address, and/or have a background check performed (including, but not limited to, a credit check, a criminal history check, a sexual offender database check, etc.) when registering with the trusted localized peer-to-peer services marketplace (or sometime thereafter). These characteristics are typically stored as part of a profile for the service seller which is created when the service seller registers with the trusted localized peer-to-peer services marketplace. All of these characteristics help in ensuring the trustworthiness of a service provider. It should be understood that the potential service buyer may include any of these verifications in the search query. For example, the potential service buyer may search for only those available services offered by service providers that have a current background check on file with the trusted localized peer-to-peer services marketplace. Although not illustrated in FIG. 6, the potential service buyer may read reviews and/or testimonials submitted by other buyers for each service provider listed., ¶ 32, 34, 45, 50, 55, 60). 

Zappacosta teaches background checks for online service related transactions. Zappacosta does not specifically teach defined third party interactions. 



However, Raney teaches from the online marketplace serve, sending the telephone number provided by the first person and a request for performing institution affiliation verification to a third party server (abstract, ¶ 37,  In another embodiment, with the prospective member's (1) identity and address authenticated, the system obtains the prospective member's phone number. A determination is then made as to whether the provided phone number matches the alleged member identity (29). If a matching phone number is not provided it will result in the application being rejected (34). In another embodiment a determination may be made whether the prospective member (1) is reachable at the given phone number (30) by completing an automated call. If the prospective member is not reachable then the application is rejected (34). ¶ 7, 33). 
and receiving, at the online marketplace server from the third party server, a verification that the telephone number provided by the first person is associated with the first person and with one of said plurality of institutions whose affiliates may become a member of the online marketplace (abstract, ¶ 37,  In another embodiment, with the prospective member's (1) identity and address authenticated, the system obtains the prospective member's phone number. A determination is then made as to whether 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zappacosta to include/perform verifying phone numbers, as taught/suggested by Raney. This known technique is applicable to the system of Zappacosta as they both share characteristics and capabilities, namely, they are directed to the features of online marketplaces. One of ordinary skill in the art would have recognized that applying the known technique of Raney would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Raney to the teachings of Zappacosta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such phone number features into similar systems. Further, applying verifying phone numbers would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional verification with the system.

Other pertinent prior art includes Bangerter et al. (US 20150235333 A1) which discloses an apparatus to facilitate property rental, purchase, and management includes a user profile module, a property profile module, a notification module, a payment transaction module, and a renter evaluation module. The user profile module stores a user profile that includes biographical information, government issued identification, credit background, rental history, rental rating, and home purchasing preferences. The property profile module monitors a vacant rental property. The notification module 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683